664 S.E.2d 313 (2008)
STATE of North Carolina
v.
Samuel Eugene ELLIS, Jr.
No. 133P08.
Supreme Court of North Carolina.
June 11, 2008.
Mark Montgomery, Durham, for Ellis.
*314 Charles E. Reece, Assistant Attorney General, Susan Doyle, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 657 S.E.2d 51.

ORDER
Upon consideration of the petition filed on the 24th day of March 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."